DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US20170241605A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, 11-12 and 13-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Yamamura (US20090231866A1).

Yamamoto discloses:
1. A headlamp for a vehicle, comprising:
a left inner high beam source having a plurality of left inner high beam elements arranged therein, and configured to emit a left inner high beam (par 74-112, 40A-40C, fig 4, fig 5);
a left outer high beam source having a plurality of left outer high beam elements arranged therein (30A-30D), and configured to emit a left outer high beam to overlap the left inner high beam emitted from the left inner high beam source (fig 5);
a right inner high beam source having a plurality of right inner high beam elements arranged therein, and configured to emit a right inner high beam (40A-40C); and


    PNG
    media_image1.png
    446
    697
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    500
    684
    media_image2.png
    Greyscale

Examiner notes the embodiment of figure 14 in Yamamoto that shows inner and outer sources arranged on the same surface (either indirectly or directly). 
Additionally, it was known in the art to support inner and outer sources on the same substrate:
In the same field, Yamamura discloses inner and outer left high beam sources (38L containing 52L1-52L4, see figs 5-6) that are arranged horizontally on the same surface (56). Similarly, the right inner and outer high beam sources (38R, 52R1-52R5) are arranged horizontally on the same surface (50).

    PNG
    media_image3.png
    662
    383
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    667
    404
    media_image4.png
    Greyscale

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the right/left inner and out high beam sources on the same respective surfaces in order to simplify the manufacturing of the lamps.
Yamamoto discloses:
2. The headlamp of claim 1, wherein the left inner high beams emitted from the one or more left inner high beam elements overlap the right inner high beams emitted from the one or more right inner high beam elements (par 88).

    PNG
    media_image5.png
    485
    670
    media_image5.png
    Greyscale

Yamamoto discloses:
3. The headlamp of claim 1, wherein the plurality of left inner high beam elements emit the left inner high beams to overlap each other, and
the plurality of right inner high beam elements emit the right inner high beams to overlap 4 each other (fig 5c).

4. The headlamp of claim 1, wherein the plurality of left outer high beam elements emit the left outer high beams to overlap each other, and
the plurality of right outer high beam elements emit the right outer high beams to overlap each other (fig 5B).

Yamamoto discloses:
7. A method for controlling a headlamp for a vehicle, comprising:
emitting, by a left inner high beam source, a left inner high beam and emitting, by a left outer high beam source, a left outer high beam such that the left inner high beam and the left outer high beam overlap each other (par 74-112, fig 4, fig 5a-5c, fig 6a-6c, PL, PL1 & PL2 – see figures above); and
emitting, by a right inner high beam source, a right inner high beam and emitting, by a right outer high beam source, a right outer high beam such that the right inner high beam and the right outer high beam overlap each other (par 74-112, fig 4, fig 5a-5c, fig 6a-6c, PR, PR1 & PR2 – see figures above).
Examiner notes the embodiment of figure 14 in Yamamoto that shows inner and outer sources arranged on the same surface (either indirectly or directly). 
Additionally, it was known in the art to support inner and outer sources on the same substrate:
In the same field, Yamamura discloses inner and outer left high beam sources (38L containing 52L1-52L4, see figs 5-6) that are arranged horizontally on the same surface (56). Similarly, the right inner and outer high beam sources (38R, 52R1-52R5) are arranged horizontally on the same surface (50).

    PNG
    media_image3.png
    662
    383
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    667
    404
    media_image4.png
    Greyscale

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the right/left inner and out high beam sources on the same respective surfaces in order to simplify the manufacturing of the lamps.
Yamamoto discloses:
8. The method of claim 7, wherein the left inner high beams emitted from one or more left inner high beam elements overlap the right inner high beams emitted from one or more right inner high beam elements (fig 6A-6C).
Yamamoto discloses:
9. The method of claim 7, wherein a plurality of left inner high beam elements emit the left inner high beams to overlap each other (fig 6A-6C), and

Yamamoto discloses:
10. The method of claim 7, wherein a plurality of left outer high beam elements emit the left outer high beams to overlap each other (fig 6A-6C), and
a plurality of right outer high beam elements emit the right outer high beams to overlap each other (fig 6A-6C).


Claims 5-6, 11-12 and 13-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Mochizuki et al. (US20140029289A1).
Yamamoto discloses:
5. The headlamp of claim 1, wherein when some high beam elements among the plurality of left inner high beam elements, the plurality of left outer high beam elements, the plurality of right inner high beam elements and the plurality of right outer high beam elements are turned off (par 74).
Yamamoto does not disclose:
- the amount of current supplied to the high beam elements which are turned on, among the plurality of left inner high beam elements, the plurality of left outer high beam elements, the plurality of right inner high beam elements and the plurality of right outer high beam elements, is increased.

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to increase the current to the lamps which are on in order to improve the illuminance (Mochizuki: par 91).
Modified Yamamoto discloses:
6. The headlamp of claim 5, wherein the amount of current supplied to some left outer high beam elements disposed at an edge is increased, and
the amount of current supplied to some right outer high beam elements disposed at an edge is increased (Mochizuki, par 91, figs 13A-13E).
Examiner also notes that it would have been obvious to increase the current to the lamps that are on, including the left outer and right outer.
11. The method of claim 7, wherein when some high beam elements among the plurality of left inner high beam elements, the plurality of left outer high beam elements, the plurality of right inner high beam elements and the plurality of right outer high beam elements are turned off(par 74).
Yamamoto does not disclose:
- the amount of current supplied to the high beam elements which are turned on, among the plurality of left inner high beam elements, the plurality of left outer high beam elements, the plurality of right inner high beam elements and the plurality of right outer high beam elements, is increased.

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to increase the current to the lamps which are on in order to improve the illuminance (Mochizuki: par 91).

12. The method of claim 11, wherein the amount of current supplied to some left outer high beam elements disposed at an edge is increased, and
the amount of current supplied to some right outer high beam elements disposed at an edge is increased  (Mochizuki, par 91, figs 13A-13E).
Examiner also notes that it would have been obvious to increase the current to the lamps that are on, including the left outer and right outer.

Yamamoto discloses:
13. A headlamp system, comprising:
a left headlamp unit including a plurality of left inner high beam elements and left outer high beam elements (fig 4);
a right headlamp unit including a plurality of right inner high beam elements and right outer high beam elements (fig 4).
Yamamoto does not appear to disclose:
a camera unit configured to detect oncoming traffic patterns; and

Mochizuki discloses:
a camera unit configured to detect oncoming traffic patterns (208, par 87); and
a control unit (250) configured to detect a location of an oncoming vehicle from the camera unit (202) and turn off (via 242) at least one of the left inner high beam elements, left outer high beam elements, right inner high beam elements, and right outer high beam elements while increasing current to high beam elements that remain on (par 89, par 91).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to increase the current to the lamps which are on in order to improve the illuminance (Mochizuki: par 91).
Examiner notes the embodiment of figure 14 in Yamamoto that shows inner and outer sources arranged on the same surface (either indirectly or directly). 
Additionally, it was known in the art to support inner and outer sources on the same substrate:
In the same field, Yamamura discloses inner and outer left high beam sources (38L containing 52L1-52L4, see figs 5-6) that are arranged horizontally on the same surface (56). Similarly, the right inner and outer high beam sources (38R, 52R1-52R5) are arranged horizontally on the same surface (50).

    PNG
    media_image3.png
    662
    383
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    667
    404
    media_image4.png
    Greyscale

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the right/left inner and out high beam sources on the same respective surfaces in order to simplify the manufacturing of the lamps.


Modified Yamamoto discloses:
14. The headlamp of claim 13, wherein left inner high beams emitted from one of more left inner high beam elements overlap right inner high beams emitted from one or more right inner high beam elements (Yamamoto: fig 6A-6C).

Modified Yamamoto discloses:

 the plurality of right inner high beam elements emit right inner high beams to overlap
each other (PR2).

Modified Yamamoto discloses:
16. The headlamp of claim 13, wherein the plurality of left outer high beam elements emit left outer high beams to overlap each other (PL1), and
the plurality of right outer high beam elements emit right outer high beams to overlap each other (PR1).

Modified Yamamoto discloses:
17. The headlamp of claim 13, wherein an amount of current supplied to some left outer high beam elements disposed at an edge is increased and the amount of current supplied to some right outer high beam elements disposed at an edge is increased (Mochizuki: par 91, the current is increased to the lamps which are turned on).
Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. Applicant argues that the left and right inner and outer sources are not arranged on the same first surface or the same second surface.
However, the embodiment of figure 14 in Yamamoto show that both inner and outer light sources are arranged on surface 42 (either directly or indirectly)..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Britt D Hanley/Primary Examiner, Art Unit 2875